DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claims 2, 12 and 19, the previously cited prior art references fail to teach or sufficiently suggest the newly amended limitations comprising “based on access type of a memory access command and access type of a previous memory access command to a same partition of the plurality of memory partitions” in conjunction with the remaining claim language of each claim.  Also see the Applicant’s Remarks filed 6 January 2021, section titled “35 U.S.C. §102 Rejections” for a statement of the reason for allowance.
Claims 3-11 are dependent on claim 2 and as such are allowable for at least the same reason as claim 2.
	Claims 13-18 are dependent on claim 12 and as such are allowable for at least the same reason as claim 12.
Claims 20-21 are dependent on claim 19 and as such are allowable for at least the same reason as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

13 January 2021